DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
Response to Arguments
Applicant's arguments filed on 12/15/2022 with respect to claim 1 have been fully considered but they are not persuasive.
 In response to applicant's argument that Van Hook  is nonanalogous art, examiner notes that  it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Dahl teaches twisted yarns in a wind turbine blade, Van Hook directed to a power transmission belt comprising twisted yarns for withstanding loads, the twisted yarns being arranged in a spiral formation about a yarn axis. Although Van hook is not directed to a wind turbine blade, it teaches twisted yarns which could be .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (US 2014/0119936 A1) hereinafter Dahl, in view of Hancock et al. (US 2014/0301859 A1) hereinafter Hancock and further in view of Van Hook (US 5,802,839 A1) hereinafter Van.
Regarding claim 1, Dahl teaches a wind turbine blade including an elongated reinforcing structure (6), the reinforcing structure comprising a plurality of strips (15, 16, 17, 18, 19) of fibre-reinforced polymer (para. 0011) arranged into a stack (fig. 2), and each adjacent pair of the plurality of strips including an infusion promoting layer (15) (paras. 0030-0034; 0076) interleaved therebetween (Fig. 2; the two layers 15 constitute an infusion layer interleaved between adjacent layers 16), wherein the infusion promoting layer is a fabric comprising a plurality of twisted yarns (para. 0081-0086; figs. 3-8), 
Wherein the twisted yarns influences an infusion speed of a resin through the stack structure during a resin infusion process. 

Dahl does not specifically teach the plurality of strips are pultrusions.
However, Hancock teaches a wind turbine blade (7a, 7b, 7c) (Fig. 1) including an elongated reinforcing structure (22) (para. 0112; Figs. 4A-4E). “The reinforcing structure (22) is in the form of stack (27) of layers of pultruded fibrous composite strips” (para. 0127, FIG. 4D). Hancock further states in para. 0080: “the pultruded strips have the property of absorbing the very high bending moments which arise during rotation of wind turbine blades”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dahl by forming the plurality of strips as pultrusions as taught by Hancock in order to absorb bending moments during rotation of the wind turbine blade (Hancock, para. 0008).
Dahl as modified by Hancock does not specifically teach the fibers of the yarns are arranged in a spiral formation about a yarn axis.
However, Van teaches a structure (20) (Fig. 1) and a load carrying structure (24) comprising a loading carrying element (27). The load carrying element comprising a plurality of twisted yarns (Col. 2, lines 28-35; Figs. 3-4). Van further teaches fibers of the yarns are arranged in spiral formation about a yarn axis (Col. 4, lines 32-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl by arranging the fibers of the 
Regarding claim 33, Dahl as modified by Hancock and Van teaches all the claimed limitations as stated above in claim 1. Dahl as modified by Hancock and Van further teaches wherein twisting the yarns increases the infusion speed of a resin through the stack structure during the resin infusion process (See rejection of claim 1 above and para. 0076).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Hancock in view of Van and further in view of Emden et al. (US 2008/0096001 A1) hereinafter Emden.
Dahl as modified by Hancock and Van teaches all the claimed limitations as stated above in claim 1. Dahl as modified by Hancock and Van does not specifically recite: the fabric areal of the infusion promoting layer is: between approximately 100gsm and 300gsm or is approximately 200gsm.
However, Emden drawn to a fabric comprising yarns disclose that the fabric areal weight could be between approximately 100gsm and 300gsm and approximately 200gsm (para. 0094, 0095).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl so that the fabric have fabric areal weight as taught by Emden in order to obtain the desired weight of the reinforcement structure.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Hancock in view of Van and further in view of Efremova et al. (US 2005/0241119 A1).
Dahl as modified by Hancock and Van teaches all the claimed limitations as sated above in claim 1. Dahl as modified by Hancock and Van does not specifically recite the infusion promoting layer is selected to have a weave pattern of at least one group including: a plain weave pattern, a twill weave pattern, a satin weave pattern.
However, Efremova teaches a woven fabric comprising yarns. Efremova discloses in para. 0058, that “the weaving process may include one or more basics weaves such as plain, twill and satin”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl, such that the infusion layer is selected to have a weave patterns as taught by Efromova as known basic ways to weave the fabric of the infusion layer.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view Hancock in view of Van and further in view of Davis et al. (US 2013/0280477 A1) hereinafter Davis.
Dahl as modified by Hancock and Van teaches all the claimed limitations as stated above in claim 1. Dahl as modified by Hancock and Van does not specifically recites the yarns of the infusion promoting layer are oriented in 0/90º configuration or in a ± 45º configuration.
However, Davis teaches a laminate comprising a plurality of carbon fiber fabric woven in an orthogonal or 0/90º configuration (para. 0028, 0073). 
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Hancock and Van and further in view of Peters et al. (US 2012/0064788 A1) hereinafter Peters.
Dahl as modified by Hancock and Van teaches all the claimed limitations as stated above in claim 1 including the infusion promoting layer is fabric comprising a plurality of twisted yarns (Dahl, para. 0081-0086). Dahl as modified by Hancock and Van does not specifically state and the twisted yarns are formed from glass.
However, Peters teaches a plurality of twisted yarns for use in a wind turbine (para. 0038), the plurality of twisted yarns being formed from glass (para. 0039). Peters states: “Some embodiments of yarns comprising glass compositions of the present invention can demonstrate improved break load retention” (para. 0039).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl by forming the yarns from glass as taught by Peters in order to improve break load retention (Peters, para. 0039).
Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Claims 9-15, 19-25 and 34 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745